DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 25-36, 38-51, 53-64 and 66-68. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
 
Applicants' arguments, filed 09/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-36, 38-51, 53-64 and 66-68 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an acid, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The independent claims recite a disinfectant composition having a pH below 5 and consisting of an aqueous solution of an acid anionic disinfectant such as sodium dodecyl sulfate. However, a disinfectant composition cannot consist of water and sodium dodecyl sulfate and have a pH below 5. This is evidence by Lopes (US 2011/0097422, Apr. 28, 2011) disclosing a disinfectant composition comprising sodium dodecyl sulfate and needing an acidifying agent to provide the disinfectant composition with a pH value of 7.0 or below (see claims 1, 4 and 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 25-28, 30-36, 38-41, 43-51, 53-57, 59-64 and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2011/0097422, Apr. 28, 2011) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009), and Dychdala et al. (Surface-Active Agents: Acid-Anionic Compounds, 1991), as evidenced by Knueven (US 5,958,491, Sep. 28, 1999).
	Lopes discloses a microbicidal disinfecting composition comprising an antimicrobial agent and an amount of acidifying agent effective to provide the microbicidal disinfecting composition with a pH value of 7.0 or below (claim 1). In one embodiment the pH is 2.54 (¶ [0021]). The antimicrobial agent may be an anionic surfactant (claim 4). Suitable anionic surfactants include sodium dodecyl sulfate (claim 7). The acidifying agent may be sodium bisulfate (claim 2). The composition is diluted with water (claim 18, ¶ [0020]). The microbicidal disinfecting composition may be prepared on a wipe (¶ [0006]). 

	However, Cunningham et al. disclose a disinfectant wet wipe that contains a germicidal solution and a nonwoven web material (abstract). The wipe includes a non-woven web material generally hydrophobic in nature and is formed from a melt-extrudable, synthetic polymer. Examples of such polymers include polyolefins, such as polyethylene, polypropylene, and blends thereof (¶ [0038]). Any of a variety of processes may be used to form the nonwoven web material. In one embodiment, a meltblown web is formed. Meltblown webs have a small average pore size. To achieve the desired pore size, the meltblown fibers are typically microfibers (¶ [0040]). The germicidal solution may be applied to the wipe using any suitable method known in the art such as brush coating. Generally, each wipe contains from about 150 wt. % to about 1000 wt. % of germicidal solution based on the dry weight of the nonwoven web material (¶ [0049]). The wipes are pre-saturated (¶ [0054]). The disinfectant wipe may be used to disinfectant and/or sanitize any surface (¶ [0050]). The stability of the germicidal solution and wettability of the wipe may be enhanced through selective control over the components employed in the germicidal solution and their relative amounts, as well as over the nature of the wipe itself (¶ [0050]).
	It would have been prima facie obvious to one of ordinary skill in the art to have pre-coated the microbicidal disinfecting composition of Lopes onto the wipe of Cunningham et al. since Lopes discloses wherein the microbicidal disinfecting 
	It would have been prima facie obvious to one of ordinary skill in the art to have wiped a surface with a wipe comprising the microbicidal disinfecting composition of Lopes since disinfectant wipes are used to disinfect or sanitize surfaces as taught by Cunningham et al. 
	The combined teachings of Lopes and Cunningham et al. do not disclose wherein the wipe releases an amount of disinfectant composition on the surface sufficient to kill viruses or bacteria within 30 seconds of contact. 
	However, Dychdala et al. disclose wherein acid-anionic surfactant sanitizers display fast bactericidal action (within 30 seconds) on a number of gram-negative and gram-positive bacteria (page 260, first paragraph of first column). Various factors exhibit varying degrees of influence on the bactericidal kill by an acid-anionic surfactant sanitizer. A pH range 1.5 to 3.0 offers the optimum acidity for an effective antimicrobial action (page 260, second to last paragraph of first column). 
	Lopes discloses a microbicidal disinfecting composition comprising an anionic surfactant and an acidifying agent. Therefore, it would have been prima facie obvious to one of ordinary skill in the art that the microbicidal disinfecting composition of Lopes kills bacteria in 30 seconds of contact when released from the wipe since acid-anionic surfactant sanitizers display fast bactericidal action (within 30 seconds) on a number of gram-negative and gram-positive bacteria as taught by Dychdala et al.

In regards to instant claims 25, 38 and 53 reciting wherein the thermoplastic polymer substrate is substantially free of polyamides and cationic functional groups which possess Lewis base properties, Cunningham et al. do not disclose wherein the nonwoven web material comprises polyamides and cationic functional groups which possess Lewis base properties. Therefore, a substrate substantially free of polyamides and cationic functional groups which possess Lewis base properties is obvious.
In regards to instant claims 36, 38 and 53 reciting wherein the substrate is not pretreated or treated with a release composition, Cunningham et al. do not disclose wherein the wipe is pretreated or treated with a release composition.
In regards to instant claims 36, 38, 49-51, 53 and 66-68 reciting wherein at least 75%, 80%, 85%, and 90%, respectively, of the disinfectant composition is released from the substrate when squeezed, the wipe of Cunningham et al. comprising polyolefin is substantially the same as the wipe of the claimed invention. Thus, one of ordinary skill in the art would reasonably conclude that the wipe of Cunningham et al. delivers at least 75%, 80%, 85% and 90% of the disinfectant composition when squeezed.
	In addition, the instant specification discloses wherein substrates of the present invention are chosen such that they do not contain polyamides. Polyamides cause 
	Moreover, the instant claims do not specifically recite how (e.g. at what mechanical level of strength) or for how long the instant substrate is squeezed. Thus, if one squeezes hard enough and long enough, at least 75%, 80%, 85% and 90% of the disinfectant composition should be released regardless of whether or not the substrate comprises polyamide, thus reading on the instant limitation. 
	In regards to instant claims 25, 38 and 53, sodium bisulfate (acidifying agent) is a souring agent. As evidence by Knueven, sodium bisulfate is an acidulant (col. 1, lines 6-7). Acidulants imparts a sour taste to food (col. 1, lines 8-10). 
	In regards to instant claim 54 reciting wherein the disinfectant composition retains its antimicrobial properties and is able to be released from the substrate for at least one year after manufacturing, Cunningham et al. disclose wherein the stability of the germicidal solution and wettability of the wipe may be enhanced through selective control over the components employed in the germicidal solution and their relative amounts, as well as over the nature of the wipe itself. Therefore, since the composition of the prior art comprises substantially the same disinfectant composition and thermoplastic polymer substrate as the claimed invention, one of ordinary skill in the art would reasonably conclude that the composition of the prior art retains its antimicrobial . 

2.	Claims 29, 42 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2011/0097422, Apr. 28, 2011) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009), Dychdala et al. (Surface-Active Agents: Acid-Anionic Compounds, 1991), and further in view of Rees et al. (US 2002/0155969, Oct. 24, 2002), as evidenced by Knueven (US 5,958,491, Sep. 28, 1999).
	The teachings of Lopes, Cunningham et al., and Dychdala et al. are discussed above. Lopes, Cunningham et al., and Dychdala et al. do not disclose wherein the wipe comprises polyester.
	However, Rees et al. disclose a method of cleaning with simultaneous reduction of microbial contamination present on a surface. The method may comprise a cloth wipe substrate premoistened with an antimicrobial composition (¶ [0053]). Such cloth substrate may comprise non-woven fabrics of commonly employed materials such as polyester and other conventional fibrous materials used in the preparation of wiping cloths (¶ [0083]).
	It would have been prima facie obvious to one of ordinary skill in the art to incorporated polyester to the wipe of Cunningham et al. since the wipe comprises a nonwoven web material and polyesters are known nonwoven web materials as taught by Rees et al. 


Response to Arguments
	Applicant argues that a person skilled in the art would understand from Cunningham that acid anionic antimicrobial agents cannot be loaded on to any wipe composition without considering if there are any unintended interactions between the wipe substrate and the antimicrobial composition.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Cunningham discloses in paragraph [0002] wherein peracids and peroxides have a relatively high energy state and tend to readily decompose while in solution. Therefore, a wipe that does not accelerate the degradation of peracids and peroxides is needed. Lopes does not disclose wherein the microbial disinfectant composition is like peracids and peroxides and have degradation issues. Lopes also does not disclose wherein the microbial disinfectant composition cannot be incorporated into just any wipe. In addition, Cunningham does not disclose wherein their wipes are specific for peracids and peroxides. As such, one of ordinary skill in the art would not have been turned away from using the wipe of Cunningham for the composition of Lopes. 
	Furthermore, it would have been obvious to one of ordinary skill in the art that the composition of Lopes is suitable for the wipe of Cunningham since the composition of Lopes comprises an anionic surfactant as an antimicrobial agent, water, and an acidifying agent and Cunningham discloses wherein the wipe may comprise surfactants (¶ [0018]), water (¶ [0036]), and pH adjusters (¶ [0035]). As such, Applicant’s argument is unpersuasive. 


Conclusion
Claims 25-36, 38-51, 53-64 and 66-68 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612